Citation Nr: 0725031	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-24 963	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to VA disability compensation under 38 U.S.C. 
§ 1151 for additional disability, chronic neck pain and 
peripheral neuropathy, due to VA surgical treatment in March 
1999.  

2. Entitlement to VA disability compensation under 38 U.S.C. 
§ 1151 for additional disability, posterior cranial 
depressions and hair loss, due to VA surgical treatment in 
March 1999.

REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. S.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1960 to July 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2005, the veteran appeared at a hearing before 
the undersigned. A transcript of the hearing is in the 
record.

In May 2007, the Board obtained an advisory medical opinion 
from the Veterans Health Administration (VHA). The Board then 
provided the veteran with a copy of the opinion and the 
opportunity to submit additional argument and evidence.  The 
veteran subsequently submitted additional argument and 
evidence and waived the right to have the evidence considered 
by the RO.

In December 2005, the veteran appeared at a hearing before 
the undersigned. A transcript of the hearing is in the 
record.


FINDINGS OF FACT

1. Chronic neck pain and peripheral neuropathy were not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in performing surgery in March 1999.  

2. The posterior cranial depressions and any associated hair 
loss were not a reasonably foreseeable result of the surgery 
by VA in March 1999 




CONCLUSIONS OF LAW

1. The criteria for VA disability compensation under 38 
U.S.C.A. § 1151 for additional disability, chronic neck pain 
and peripheral neuropathy, due to VA surgical treatment in 
March 1999 are not met.  38 U.S.C.A. §§ 1151, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.361 (2006).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability, posterior cranial depressions and any 
associated hair loss, due to surgery by VA in March 1999 have 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.361 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2003. The notice included the type of evidence 
necessary to substantiate the claim under 38 U.S.C.A. § 1151, 
namely, evidence of additional disability the result of VA 
surgical treatment due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence of 
fault on the part of the VA, or that the additional 
disability was the result of an event that was not reasonably 
foreseeable.

The veteran was informed that VA would obtain VA records and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claims.  The notice 
included the general provision for the effective date of the 
claims, that is, the date of receipt of the claims. 

As for the content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection, except for the degree of 
disability assignable). 

To the extent that the degree of disability assignable was 
not provided on the claim for additional disability, chronic 
neck pain and peripheral neuropathy, as the claim is denied 
no disability rating can be assigned as a matter of law, so 
there can be no possibility of any prejudice to the veteran.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

To the extent that the degree of disability assignable was 
not provided on the claim for additional disability, 
posterior cranial depressions and any associated hair loss, 
as the claim is granted a disability rating has not yet been 
assigned, so there can be no possibility of any prejudice to 
the veteran as the assignment of the disability rating is 
appealable.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Board obtained an advisory 
medical and the veteran was afforded a hearing.  As there is 
no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA records show that in February 1999 the veteran presented 
with complaints of cervical pain since 1989 with radiation in 
the first and fourth fingers and numbness in each hand.  
After an MRI, the diagnostic impression was cervical 
myeloradiculopathy.  After signing a consent form, the 
veteran had an anterior cervical discectomy with fusion of C4 
through C6, which was performed by VA in March 1999. 

In August 2000, an X-ray revealed a broken screw in the 
cervical fusion plate.  In September 2000, an X-ray showed 
broken metallic screws and the superior screws were 
projecting into the spinal canal.  Post-surgical medical 
records reflect continued complaints of neck pain.  



In September 2000, a clinician noted two symmetric linear 
areas, 3 cm by 1 cm, hyperpigmentated and slightly depressed, 
located on the posterior scalp where the neck and head were 
supported by a brace during surgery.  There was normal hair 
growth over the discolored skin.  

In January 2003, the veteran was evaluated by a private 
clinician for cervical pain and upper extremity weakness and 
numbness.  The diagnoses were cervical pseudoarthritis with 
instrumentation failure, cervical myelopathy, and carpal 
tunnel syndrome.  The clinician recommended cervical 
decompression, removal of the instrumentation, refusion, and 
posterior fusion at the same levels.  The clinician 
postulated that the veteran's headaches may be due to 
cerebrospinal fluid (CSF) leakage at the surgical site.  

VA records show that in July 2004 the pertinent finding was 
alopecia where a head rest was placed for surgery.  

Pursuant to the Board's request, a VHA medical opinion 
concerning the appeal in question was obtained.  Following a 
review of the veteran's case file the physician expressed the 
opinion there was no evidence of additional disability caused 
by surgery by VA in March 1999.  The VHA physician first 
addressed the veteran's complaints of neck pain and 
peripheral neuropathy as a result of the surgery.  The 
physician noted that the peripheral neuropathy was not the 
result of surgery as there was no evidence of peripheral 
neuropathy on EMG and nerve conduction study in February 
2003. 

The VHA physician also addressed the medical opinion of 
January 2003 that the veteran's headaches may be due to CSF 
leakage at the surgical site.  The VHA physician stated that 
this was not true as it was unsupported by MRI studies, CT 
scans, and myelograms that were negative for injuries due to 
the surgical screws.  The physician concluded that he was 
unable to identify any evidence that the veteran's condition 
had worsened due to the surgery, rather the contrary, he 
found it to be better.  The VHA physician stated that the 
veteran had on-going arthritis that would be expected to 
affect the spine in the future as part of the natural 
progression of the disease.  

With respect to the question of whether the posterior cranial 
depressions and hair loss constitute additional disability 
caused by cervical discectomy with fusion, the VHA physician 
found that although related to positioning during the 
surgery, the condition did not constitute a disability.   The 
physician expressed the opinion that the depressions would 
not be an anticipated complication. 

Pertinent Law

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA surgical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment; or the additional 
disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical requires actual causation. To 
establish causation, the evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the medical treatment caused 
the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent. 38 C.F.R. § 
3.361(d). 

Analysis

The veteran contends that a cervical discectomy performed by 
VA in March 1999, worsened his cervical spine condition to 
include symptoms of chronic neck pain and peripheral 
neuropathy.  He also claims that as a result of a neck and 
head support brace used during the March 1999 operation, or 
in the alternative, that the halo used post-operatively, 
caused him to develop two painful and disfiguring 
indentations on the skull.  

The medical evidence shows that prior to the surgery by VA in 
March 1999 the veteran suffered from cervical pain and a MRI 
in February 1999 revealed cervical myeloradiculopathy. 

After the surgery by VA, X-rays in 2000 revealed a broken 
screw in the cervical fusion plate and broken screws were 
projecting into the spinal canal. 

In January 2003, the veteran was evaluated by a private 
physician who diagnosed cervical pseudoarthritis with 
instrumentation failure, cervical myelopathy, and carpal 
tunnel syndrome.  The physician expressed the opinion that 
the veteran's complaints of neck pain and limited mobility of 
the upper extremities could be due to pseudoarthritis and 
ongoing cervical compression and the headaches may be due to 
CSF leakage at the surgical site.  The physician did not 
express an opinion on whether the findings were caused by VA 
surgical treatment due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA. 

By contrast, following a review of the veteran's case file, 
the VHA physician expressed the opinion there was no evidence 
that additional disability was caused by the surgery by VA in 
March 1999.  

The VHA physician stated that the peripheral neuropathy was 
not the result of surgery by VA.  The VHA physician also 
stated that he was unable to identify any evidence that the 
veteran's condition had worsened due to the surgery, rather 
the contrary, he found it to be better.  The VHA physician 
pointed out that the veteran had on-going arthritis that 
would be expected to affect the spine in the future as the 
natural history of the disease would continue.  

For these reasons, the preponderance of the evidence is 
against the claim for disability compensation under 38 U.S.C. 
§ 1151 for additional disability, chronic neck pain and 
peripheral neuropathy, due to VA surgical treatment in March 
1999, and any cervical pain is reasonably foreseeable as the 
veteran has on-going arthritis that would be expected to 
affect the spine as the natural history of the disease 
continues.  

On the question of whether the cranial depressions and any 
associated hair loss constitute additional disability, the 
VHA physician expressed the opinion that the depressions, 
resulting from positioning during the surgery, would not be 
an anticipated complication. 

The Board finds that the VHA physician's opinion supports the 
finding that the additional disability, cranial depressions 
and any associated hair loss, was not an ordinary risk of the 
surgical treatment provided by VA.

For this reason, the veteran has a qualifying additional 
disability, cranial depressions and any associated hair loss, 
caused by VA surgical treatment that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).






ORDER

VA disability compensation under 38 U.S.C. § 1151 for 
additional disability, chronic neck pain and peripheral 
neuropathy, due to VA surgical treatment in March 1999 is 
denied.  

VA disability compensation under 38 U.S.C. § 1151 for 
additional disability, posterior cranial depressions and any 
associated hair loss, due to VA surgical treatment in March 
1999 is granted. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


